DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/737,344 filed on 1/8/2020. Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kvarnstrand (WO 2017/140366A1).
Regarding claim 1, Kvarnstrand discloses a vehicle safety system for a vehicle including a transmission (abstract at least) and a shifter control 21 configured to shift the transmission from 

Regarding claims 2, 6 and 10, Kvarnstrand discloses the control module is configured to send a signal to the shifter control causing the shifter control to mechanically lock based on the diagnosed presence (abstract at least, “said preventing of shifting of the vehicle transmission state is performed by the control unit (20) which is arranged to operate the mechanical locking mechanism or the adaptive braking mechanism (10, 12, 46) to block movement of the shifter (21)”).

Regarding claims 3, 7 and 11, Kvarnstrand discloses the control module is configured send a signal to electronically disconnect the shifter control from the transmission based on the diagnosed presence (page 18, last paragraph at least, “the blocking can be released after a predetermined time period, or can be released if the driver exerts a force on the shifter above a threshold value, or if the driver actuates an override button or an accepted voice command is given to override the blocking of the shifter”).

Regarding claims 4, 8 and 12, Kvarnstrand discloses the at least one sensor includes at least one of a camera device, a radar sensor, a LIDAR sensor, an ultrasonic sensor, or an audio sensor (page 7 last paragraph, “radar or camera systems”).

Regarding claim 5, Kvarnstrand discloses a method of preventing a shifter control 21 of a vehicle from shifting into a reverse gear state based on a diagnosed presence of an object behind the vehicle (abstract at least), wherein the shifter control is configured to shift a transmission of the vehicle from one gear state to another gear state (drive, reverse, park, etc), the method comprising: receiving a signal from at least one sensor configured to detect objects around the vehicle indicating that an object is detected behind the vehicle (abstract at least, “a control unit (20) arranged to be connectable to a surroundings monitoring system (14, 16, 18) capable of detecting obstacles in front of and behind the vehicle”); diagnosing a presence of an object behind the vehicle based on the signal from the at least one sensor (from 16, object present); and preventing the shifter control from shifting into the reverse gear state based on the -7-diagnosed presence of the object behind the vehicle (abstract at least, “to block movement of the shifter (21) to the rearward driving position if an obstacle behind the vehicle is detected”).

Regarding claim 9, Kvarnstrand discloses a processor (control unit 20) including a memory (figs. 4-5, control logic, inherently stored in memory), wherein the processor is configured to execute instructions (see flowcharts, figs. 4-5) stored on the memory to: receive a signal from at least one sensor configured to detect objects around a vehicle indicating that an object is detected behind the vehicle (abstract at least, “a control unit (20) arranged to be connectable to a surroundings monitoring system (14, 16, 18) capable of detecting obstacles in front of and behind the vehicle”); diagnose a presence of an object behind the vehicle based on the signal from the at least one sensor (from 16, object present); and prevent a shifter control 21 of the vehicle from shifting into a reverse gear state based on the diagnosed presence of the object behind the vehicle (abstract at least, “to block movement of the shifter (21) to the rearward driving position if an obstacle behind the vehicle is detected”)., wherein the shifter control is configured to shift a transmission of the vehicle from one gear state to another gear state (drive, reverse, park, etc.).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Nakamura ‘360 discloses a transmission control apparatus that invalidates an operation signal to prohibit operation of the transmission when movement of the vehicle is obstructed.  Nagasaka ‘410 discloses shifting a transmission to park in response to signals received from a backward direction monitoring radar.  Nedorezov ‘892 discloses delaying reverse gear engagement, causing a transmission tie-up, and applying vehicle brakes if a gear selector is moved to reverse and an obstacle is present behind the vehicle.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R MORRIS/Primary Examiner, Art Unit 3659